DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/531,912 on September 1, 2021. Please note: Claims 1 and 8 have been amended, claims 3, 6, 10 and 13 have been cancelled. Claims 1, 2, 4, 5, 7-9, 11, 12 and 14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 4, 5, 7-9, 11, 12 and 14 are objected to because of the following informalities:
	In line 24 of Claim 1 and lines 22-23 of claim 8: “the time when falling edge of the corresponding high level voltage waveform of the reset signal occurs” should read “a time when falling edge of the corresponding high level voltage waveform of the reset signal occurs” because there is a lack of antecedent basis for “the time when falling edge of the corresponding high level voltage waveform of the reset signal occurs”.
Claims 2, 4, 5, 7, 9, 11, 12 and 14 depend on claims 1 and 8, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1, 2, 4, 5, 7-9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20100207889 A1), hereinafter Chen, in view of Matsumoto (US 20160006969 A1), and in further view of Wu (US 20160063301 A1; Previously cited in the Office Action dated 10/14/2020).

Regarding Claim 1, Chen teaches:
	A sensing module (FIG. 3), comprising:
	a sensing pixel array comprising a plurality of sensing pixels (20), which are arranged in a plurality of columns and a plurality of rows (See FIG. 3: a sensing pixel array in 10 comprising a plurality of sensing pixels 20, which are arranged in a plurality of columns and a plurality of rows), wherein the sensing pixels of each column are electrically coupled to a column output node, so that a plurality of column output nodes are electrically coupled to the plurality of sensing pixels of the sensing pixel array (See FIG. 3: each node corresponding to VOUT1, VOUT2, etc. correspond to a column output node, and sensing pixels 20 of each column are electrically coupled to one of these nodes so that a plurality of column output nodes (VOUT1, VOUT2, etc.) are electrically coupled to the plurality of sensing pixels 20 of the sensing pixel array), wherein in response to different control signals, sensed contents of the sensing pixels in each column are respectively outputted to the column output node in different periods (See paragraph [0031]; See FIGS. 3 and 4: VDD1 and VDD2 correspond to different control signals. In response to VDD1 and VDD2 being VGH, sensed contents of the sensing pixels in each column are respectively outputted to the column output node in different periods (VOUT1, VOUT2, etc.));
	a current source (FIG. 2a: 40; See one of the current sources in FIG. 3), wherein a first terminal of the current source is electrically coupled to the plurality of column output nodes, and a second terminal of the current source is electrically coupled to a first voltage (See FIG. 3: a first terminal of the current source is electrically coupled to the plurality of column output nodes (VOUT1, VOUT2, etc.), and a second terminal of the current source is electrically coupled to a first voltage VSS); and
	a plurality of control switches (FIG. 3: SA), wherein a first terminal of each control switch is electrically coupled to the plurality of column output nodes such that the sensed contents of the sensing pixels are transmitted to the first terminal of the control switch, and a second terminal of each control switch is electrically coupled to a (See FIG. 3: a first terminal of each control switch SA is electrically coupled to the plurality of column output nodes (VOUT1, VOUT2, etc.) such that the sensed contents of the sensing pixels 20 are transmitted to the first terminal of the control switch SA, and a second terminal of each control switch is electrically coupled to a second voltage VRST), 
	wherein a voltage level of the second voltage is different from a voltage level of the first voltage (See paragraph [0029], last seven lines: a voltage level of the second voltage VSS is different from a voltage level of the first voltage VRST), wherein after the sensed contents of the plurality of sensing pixels are outputted and the plurality of control switches are turned on in response to a reset signal (RSTA) (See paragraph [0032]; See FIG. 4: Reset), wherein a high level voltage waveform of each of the different control signals is overlapped with each of high level voltage waveforms of the reset signal (See paragraph [0029], last four lines; See FIG. 5, showing a high level voltage waveform of each of the different control signals VDD1 and VDD2 is overlapped with each of high level voltage waveforms of the reset signal RST1, which is in sync with RSTA), a voltage level of an output voltage at the column output node corresponding to the sensing pixels of each column is pulled down to equal to or close to the voltage level of the second voltage at the time when falling edge of the corresponding high level voltage waveform of the reset signal occurs (See FIG. 4: during the Reset period, a voltage level of an output voltage VOUT at the column output node corresponding to the sensing pixels of each column is pulled down to equal to or close to the voltage level of the second voltage VRST; See FIG. 5, showing that the voltage level of an output voltage VOUT is pulled down at the time when falling edge of the corresponding high level voltage waveform of the reset signal RST1, which is in sync with RSTA, occurs), 
	wherein when the plurality of control switches are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage and the voltage level of the second voltage (See paragraph [0032]; See FIGS. 3 and 4: during the Reset period, when the plurality of control switches SA are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage VSS and the voltage level of the second voltage VRST), so that the current source is in a standby status (As shown by the timing diagram in FIG. 5, after each reset phase, the output is able to be read immediately after for the next row of pixels. Therefore, it is apparent that the current source is in a standby status during the Reset period because it is able to begin drawing current again immediately after this period), 
(See paragraph [0032]: therefore, VRST is greater than a low voltage level VGL).
	Chen does not explicitly teach (see elements emphasized in italics):
	A fingerprint sensing module, comprising:
	a fingerprint sensing pixel array,
	wherein a high level voltage waveform of each of the different control signals is non-overlapped with each of high level voltage waveforms of the reset signal,
	wherein the voltage level of the first voltage is lower than the voltage level of the second voltage, and the voltage level of the second voltage is higher than a ground voltage level.
However, in the same field of endeavor, sensing devices (Matsumoto, Abstract), Matsumoto teaches:
	A fingerprint sensing module (FIG. 1; See paragraph [0258]), comprising:
	a fingerprint sensing pixel array (FIG. 1: array of sensing pixels 30);
	a current source (FIG. 2: 13), wherein a second terminal of the current source is electrically coupled to a first voltage (See FIG. 2: a second terminal of the current source 13 is electrically coupled to a first voltage VSS);
	wherein the voltage level of the first voltage is equal to a low voltage level, which is a ground voltage level (See FIG. 2: VSS is equal to GND).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensing module (as taught by Chen) so that it is a fingerprint sensing module, comprising: a fingerprint sensing pixel array (as taught by Matsumoto). Doing so would allow for the function of the sensing module to be expanded to fingerprint sensing (See Matsumoto, paragraph [0258]).
Furthermore, Chen contained a device which differed from the claimed device by the substitution of a low voltage level is lower than the voltage level of the second voltage, but not explicitly the voltage level of the first voltage is lower than the voltage level of the second voltage, and the voltage level of the second voltage is higher than a ground voltage level. Matsumoto teaches the substituted element of a low level voltage that is equal to a ground voltage. Their functions were known in the art to provided low level voltages for driving sensing circuits. The first voltage level taught by Chen could have been substituted with a voltage equal to a low level ground voltage taught by Matsumoto and the results would have been predictable and resulted in the voltage level of the first 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Chen in view of Matsumoto does not explicitly teach (see elements emphasized in italics):
	wherein a high level voltage waveform of each of the different control signals is non-overlapped with each of high level voltage waveforms of the reset signal.
However, in the same field of endeavor, fingerprint sensors (Wu, paragraph [0003]), Wu teaches:
	wherein a low level voltage waveform of each of different control signals (SW) is non-overlapped with each of low level voltage waveforms of a reset signal (SWB) (See FIG. 5: a low level voltage waveform of SW, which turns on 432 to output sensing signals Vsen, is non-overlapped with each of low level voltage waveforms of SWB, which turns on 433 to pull the output voltage Vsen down).
Chen in view of Matsumoto contained a device which differed from the claimed device by the substitution of a high level voltage waveform of each of the different control signals is overlapped with each of high level voltage waveforms of the reset signal, instead of non-overlapped with each of high level voltage waveforms of the reset signal. Wu teaches the substituted element of non-overlapping control signals and reset signals. Their functions were known in the art to reset an output voltage after outputting sensed contents. As discussed in paragraph [0024], lines 13-28, Wu teaches that the switches are turned on by low level signals. Therefore, in applying the teachings of Wu to Chen, the low level signals would be substituted with high level signals. The high level voltage waveform of each of the different control signals being overlapped with each of high level voltage waveforms of the reset signal taught by Chen in view of Matsumoto could have been substituted with the high level voltage waveform of each of the different control signals being non-overlapped with each of high level voltage waveforms of the reset signal, as taught by Wu and the results would have been predictable and resulted in resetting the output voltage by separating the resetting period and outputting period.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claim 2, Chen in view of Matsumoto, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto, and in further view of Wu teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 1, wherein output terminals of at least two sensing pixels of each column are electrically coupled to the corresponding column output node (See Chen, FIG. 2: the sensing pixels 20 each have an output terminal corresponding to the drain of 26, such that, as shown in FIG. 3, output terminals of at least two sensing pixels of each column are electrically coupled to the corresponding column output node (VOUT1, VOUT2, etc.)).

Regarding Claim 4, Chen in view of Matsumoto, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto, and in further view of Wu teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 1, wherein the second voltage is provided by a voltage generation circuit (See Matsumoto, paragraph [0025] and paragraph [0032]; Although it is not explicitly discussed that VRST is provided by a voltage generation circuit, the Examiner is interpreting a voltage generation circuit as necessarily being present (either in the control area in FIG. 1 or elsewhere in the device) in order to provided the disclosed voltage so that the sensing module operates in the disclosed manner).

Regarding Claim 5, Chen in view of Matsumoto, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto, and in further view of Wu teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 4, wherein the voltage generation circuit is another current source, a biasing circuit or a buffer (See Matsumoto, paragraph [0025] and paragraph [0032]; Although it is not explicitly discussed that VRST is provided by a bias circuit, the Examiner is interpreting a bias circuit as necessarily being present (either in the control area in FIG. 1 or elsewhere in the device) in order to provided the disclosed voltage so that the sensing module operates in the disclosed manner).

Regarding Claim 7, Chen in view of Matsumoto, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto, and in further view of Wu teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 1, wherein after the voltage level of the output voltage at the column output node is equal to or close to the voltage level of the second voltage (See FIG. 4: after the Reset period), another sensing pixel of the column is subsequently sensed (See FIG. 5, showing that after the output voltage at the column output node (VOUT1, VOUT2, etc.) is equal to or close to the voltage level of the second voltage in the Reset period, another sensing pixel of the column is subsequently sensed (as shown by the generation of VDD1-VDDn)).

Regarding Claim 8, Chen teaches:
	A sensing module (FIG. 3), comprising:
	a sensing pixel array comprising a plurality of sensing pixels (20), which are arranged in a plurality of columns and a plurality of rows (See FIG. 3: a sensing pixel array in 10 comprising a plurality of sensing pixels 20, which are arranged in a plurality of columns and a plurality of rows), wherein the sensing pixels of each row are electrically coupled to a row output node, so that a plurality of row output nodes are electrically coupled to the plurality of sensing pixels of the sensing pixel array (See FIG. 3: each node corresponding to VOUT1, VOUT2, etc. correspond to a row output node, and sensing pixels 20 of each row are electrically coupled to one of these nodes so that a plurality of row output nodes (VOUT1, VOUT2, etc.) are electrically coupled to the plurality of sensing pixels 20 of the sensing pixel array), wherein in response to different control signals, sensed contents of the sensing pixels in each column are respectively outputted to the column output node in different periods (See paragraph [0031]; See FIGS. 3 and 4: VDD1 and VDD2 correspond to different control signals. In response to VDD1 and VDD2 being VGH, sensed contents of the sensing pixels in each column are respectively outputted to the column output node in different periods (VOUT1, VOUT2, etc.));
	a current source (FIG. 2a: 40; See one of the current sources in FIG. 3), wherein a first terminal of the current source is electrically coupled to the plurality of row output nodes, and a second terminal of the current source is electrically coupled to a first voltage (See FIG. 3: a first terminal of the current source is electrically coupled to the plurality of row output nodes (VOUT1, VOUT2, etc.), and a second terminal of the current source is electrically coupled to a first voltage VSS); and
	a plurality of control switches (FIG. 3: SA), wherein a first terminal of each control switch is electrically coupled to the plurality of row output nodes such that the sensed contents of the sensing pixels are transmitted to the first terminal of the control switch, and a second terminal of each control switch is electrically coupled to a second voltage (See FIG. 3: a first terminal of each control switch SA is electrically coupled to the plurality of row output nodes (VOUT1, VOUT2, etc.) such that the sensed contents of the sensing pixels 20 are transmitted to the first terminal of the control switch SA, and a second terminal of each control switch is electrically coupled to a second voltage VRST), 
	wherein a voltage level of the second voltage is different from a voltage level of the first voltage (See paragraph [0029], last seven lines: a voltage level of the second voltage VSS is different from a voltage level of the first voltage VRST), wherein after the sensed contents of the plurality of sensing pixels are outputted and the plurality of control switches are turned on in response to a reset signal (RSTA) (See paragraph [0032]; See FIG. 4: Reset), wherein a high level voltage waveform of each of the different control signals is overlapped with each of high level voltage waveforms of the reset signal (See paragraph [0029], last four lines; See FIG. 5, showing a high level voltage waveform of each of the different control signals VDD1 and VDD2 is overlapped with each of high level voltage waveforms of the reset signal RST1, which is in sync with RSTA), a voltage level of an output voltage at the row output node corresponding to the sensing pixels of each row is pulled down to equal to or close to the voltage level of the second voltage (See FIG. 4: during the Reset period, a voltage level of an output voltage VOUT at the row output node corresponding to the sensing pixels of each row is pulled down to equal to or close to the voltage level of the second voltage VRST) at the time when falling edge of the corresponding high level voltage waveform of the reset signal occurs (See FIG. 4: during the Reset period, a voltage level of an output voltage VOUT at the column output node corresponding to the sensing pixels of each column is pulled down to equal to or close to the voltage level of the second voltage VRST; See FIG. 5, showing that the voltage level of an output voltage VOUT is pulled down at the time when falling edge of the corresponding high level voltage waveform of the reset signal RST1, which is in sync with RSTA, occurs), 
	wherein when the plurality of control switches are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage and the voltage level of the second voltage (See paragraph [0032]; See FIGS. 3 and 4: during the Reset period, when the plurality of control switches SA are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage VSS and the voltage level of the second voltage VRST), so that the current source is in a standby status (As shown by the timing diagram in FIG. 5, after each reset phase, the output is able to be read immediately after for the next row of pixels. Therefore, it is apparent that the current source is in a standby status during the Reset period because it is able to begin drawing current again immediately after this period), 
	wherein a low voltage level is lower than the voltage level of the second voltage (See paragraph [0032]: therefore, VRST is greater than a low voltage level VGL).
	Chen does not explicitly teach (see elements emphasized in italics):
	A fingerprint sensing module, comprising:
	a fingerprint sensing pixel array,
	wherein a high level voltage waveform of each of the different control signals is non-overlapped with each of high level voltage waveforms of the reset signal,
	wherein the voltage level of the first voltage is lower than the voltage level of the second voltage.
However, in the same field of endeavor, sensing devices (Matsumoto, Abstract), Matsumoto teaches:
	A fingerprint sensing module (FIG. 1; See paragraph [0258]), comprising:
	a fingerprint sensing pixel array (FIG. 1: array of sensing pixels 30);
	a current source (FIG. 2: 13), wherein a second terminal of the current source is electrically coupled to a first voltage (See FIG. 2: a second terminal of the current source 13 is electrically coupled to a first voltage VSS);
	wherein the voltage level of the first voltage is equal to a low voltage level, which is a ground voltage level (See FIG. 2: VSS is equal to GND).
(as taught by Chen) so that it is a fingerprint sensing module, comprising: a fingerprint sensing pixel array (as taught by Matsumoto). Doing so would allow for the function of the sensing module to be expanded to fingerprint sensing (See Matsumoto, paragraph [0258]).
Furthermore, Chen contained a device which differed from the claimed device by the substitution of a low voltage level is lower than the voltage level of the second voltage, but not explicitly the voltage level of the first voltage is lower than the voltage level of the second voltage, and the voltage level of the second voltage is higher than a ground voltage level. Matsumoto teaches the substituted element of a low level voltage that is equal to a ground voltage. Their functions were known in the art to provided low level voltages for driving sensing circuits. The first voltage level taught by Chen could have been substituted with a voltage equal to a low level ground voltage taught by Matsumoto and the results would have been predictable and resulted in the voltage level of the first voltage is lower than the voltage level of the second voltage.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Chen in view of Matsumoto does not explicitly teach (see elements emphasized in italics):
	wherein a high level voltage waveform of each of the different control signals is non-overlapped with each of high level voltage waveforms of the reset signal.
However, in the same field of endeavor, fingerprint sensors (Wu, paragraph [0003]), Wu teaches:
	wherein a low level voltage waveform of each of different control signals (SW) is non-overlapped with each of low level voltage waveforms of a reset signal (SWB) (See FIG. 5: a low level voltage waveform of SW, which turns on 432 to output sensing signals Vsen, is non-overlapped with each of low level voltage waveforms of SWB, which turns on 433 to pull the output voltage Vsen down).
Chen in view of Matsumoto contained a device which differed from the claimed device by the substitution of a high level voltage waveform of each of the different control signals is overlapped with each of high level voltage waveforms of the reset signal, instead of non-overlapped with each of high level voltage waveforms of the reset signal. Wu teaches the substituted element of non-overlapping control signals and reset signals. Their functions were known in the art to reset an output voltage after outputting sensed contents. As discussed in paragraph [0024], lines 13-28, Wu teaches that the switches are turned on by low level signals. results would have been predictable and resulted in resetting the output voltage by separating the resetting period and outputting period.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, Chen in view of Matsumoto, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto, and in further view of Wu teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 8, wherein output terminals of at least two sensing pixels of each row are electrically coupled to the corresponding row output node (See Chen, FIG. 2: the sensing pixels 20 each have an output terminal corresponding to the drain of 26, such that, as shown in FIG. 3, output terminals of at least two sensing pixels of each row are electrically coupled to the corresponding row output node (VOUT1, VOUT2, etc.)).

Regarding Claim 11, Chen in view of Matsumoto, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto, and in further view of Wu teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 8, wherein the second voltage is provided by a voltage generation circuit (See Matsumoto, paragraph [0025] and paragraph [0032]; Although it is not explicitly discussed that VRST is provided by a voltage generation circuit, the Examiner is interpreting a voltage generation circuit as necessarily being present (either in the control area in FIG. 1 or elsewhere in the device) in order to provided the disclosed voltage so that the sensing module operates in the disclosed manner).

Regarding Claim 12, Chen in view of Matsumoto, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto, and in further view of Wu teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 11, wherein the voltage generation circuit is another current source, a biasing circuit or a buffer (See Matsumoto, paragraph [0025] and paragraph [0032]; Although it is not explicitly discussed that VRST is provided by a bias circuit, the Examiner is interpreting a bias circuit as necessarily being present (either in the control area in FIG. 1 or elsewhere in the device) in order to provided the disclosed voltage so that the sensing module operates in the disclosed manner).

Regarding Claim 14, Chen in view of Matsumoto, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto, and in further view of Wu teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 8, wherein after the voltage level of the output voltage at the row output node is equal to or close to the voltage level of the second voltage (See FIG. 4: after the Reset period), another sensing pixel of the row is subsequently sensed (See FIG. 5, showing that after the output voltage at the row output node (VOUT1, VOUT2, etc.) is equal to or close to the voltage level of the second voltage in the Reset period, another sensing pixel of the row is subsequently sensed (as shown by the generation of VDD1-VDDn)).

Response to Arguments
Applicant’s arguments filed 09/01/2021 have been considered but are not persuasive in part and moot on the grounds of new rejections.

	Applicant argues (Remarks, pages 8-10) that Chen does not teach the amended limitation: “wherein a high level voltage waveform of each of the different control signals is non-overlapped with each of high level voltage waveforms of the reset signal”. This argument is respectfully moot on the grounds of new rejections. Specifically, Wu has been introduced into the rejections of the independent claims to render this limitation obvious in combination with the previously relied upon references.
	Applicant argues (Remarks, page 10): “Furthermore, it can be seen from FIG. 4 of Chen that the output voltage VouT is pulled down at the beginning of the reset period. Therefore, Chen fails to disclose at least the feature "a voltage level of an output voltage at the column output node corresponding to the sensing pixels of each column is pulled down to equal to or close to the voltage level of the second voltage at the time when falling edge of the corresponding high level voltage waveform of the reset signal occurs" (emphasis added) of claim 1”. The Examiner respectfully disagrees and submits that, based on the broadest reasonable interpretation of the claim language (See MPEP 2111), Chen teaches this limitation. Specifically, Chen teaches: a voltage level of an output voltage at the column output node corresponding to the sensing pixels of each column is pulled down to equal to or close to the voltage level of the second voltage at the time when falling edge of the corresponding high level voltage (See FIG. 4: during the Reset period, a voltage level of an output voltage VOUT at the column output node corresponding to the sensing pixels of each column is pulled down to equal to or close to the voltage level of the second voltage VRST; See FIG. 5, showing that the voltage level of an output voltage VOUT is pulled down at the time when falling edge of the corresponding high level voltage waveform of the reset signal RST1, which is in sync with RSTA, occurs). Therefore, because FIG. 5 shows that VOUT is already pulled down when the falling edge of RST1 occurs, which is in sync with RSTA, Chen teaches the claim limitation.
	Applicant argues (Remarks, page 10): “Applicant respectfully submits that Matsumoto also fails to teach or suggest the above-emphasized features of claim 1”. Since Matsumoto is not relied upon to teach the above argued limitations, this argument is respectfully moot.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692